Case 8:14-cv-00001-JVS-ADS Document 216-1 Filed 05/21/19 Page 1 of 2 Page ID
                                 #:4840


   1   Joseph R. Re (SBN 134479)
       joe.re@knobbe.com
   2   Stephen C. Jensen (SBN 149894)
       steve.jensen@knobbe.com
   3   Benjamin A. Katzenellenbogen (SBN 208527)
       ben.katzenellenbogen@knobbe.com
   4   Stephen W. Larson (SBN 240844)
       stephen.larson@knobbe.com
   5   KNOBBE, MARTENS, OLSON & BEAR, LLP
       2040 Main Street, Fourteenth Floor
   6   Irvine, CA 92614
       Phone: (949) 760-0404
   7   Fax: (949) 760-9502
   8   Adam B. Powell (SBN 272725)
       adam.powell@knobbe.com
   9   KNOBBE, MARTENS, OLSON & BEAR, LLP
       12790 El Camino Real
 10    San Diego, CA 92130
       Phone: (858) 707-4000
 11    Fax: (858) 707- 4001
 12    Attorneys for Defendants
       MASIMO CORPORATION and MASIMO AMERICAS, INC.
 13
 14
 15                  IN THE UNITED STATES DISTRICT COURT
 16               FOR THE CENTRAL DISTRICT OF CALIFORNIA
 17    PHYSICIANS HEALTHSOURCE,             )   Case No. 8:14-cv-00001 JVS (ADSx)
       INC., et al.                         )
 18                                         )   [Discovery Document: Referred to
                  Plaintiffs,               )   Magistrate Judge Autumn D. Spaeth]
 19                                         )
            v.                              )   [PROPOSED] ORDER
 20                                         )   GRANTING-IN-PART
       MASIMO CORPORATION, et al.           )   MASIMO’S MOTION TO
 21                                         )   COMPEL PRODUCTION OF
                  Defendants.               )   DOCUMENTS AND FURTHER
 22                                         )   RESPONSES TO
                                            )   INTERROGATORIES
 23                                         )
                                            )   Date:      May 15, 2019
 24                                         )   Time:      10:00 a.m.
                                            )
 25                                         )   Dept.:     6B
                                            )
 26                                         )   Fact Discovery Cut-Off: 7/1/2019
                                            )   Pretrial Conference:    10/21/2019
 27                                         )   Trial:                  11/5/2019
                                            )
 28
Case 8:14-cv-00001-JVS-ADS Document 216-1 Filed 05/21/19 Page 2 of 2 Page ID
                                 #:4841


   1              Having considered the Motion to Compel Production of Documents and
   2   Further Responses to Interrogatories of Defendants Masimo Corporation and
   3   Masimo Americas, Inc. (collectively, “Masimo”), all the papers filed in support
   4   thereof, all papers in opposition thereto, and oral argument of counsel at the
   5   hearing on May 15, 2019, and finding good cause, the Court hereby GRANTS-
   6   IN-PART and DENIES-IN-PART Masimo’s motion to compel for the reasons
   7   and to the extent set forth on the record during the hearing.
   8              In addition, Plaintiff Physicians Healthsource, Inc. (“PHI”) shall comply
   9   with the Court’s Order and provide its supplemental responses and produce
 10    documents by ________________, 2019.
 11               [Masimo respectfully requests the Court require compliance by May 24,
 12    2019, because depositions of PHI witnesses begin May 30, 2019. Masimo
 13    asked PHI if it wanted Masimo to include an alternate date in this Proposed
 14    Order. PHI did not respond.]
 15
 16    IT IS SO ORDERED.
 17
 18
 19    Dated:
                                                 Honorable Autumn D. Spaeth
 20
 21
       30521220
 22
 23
 24
 25
 26
 27
 28
                                                 -1-
